Citation Nr: 1403463	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for disability manifested by chest pains, to include as secondary to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971 and from December 1973 to January 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

For purposes of clarity, the Board has reclassified the disorder on appeal as disability manifested by chest pains.  It was previously labeled as a chest disorder.  

In December 2012, the Board remanded the claim for additional evidentiary development, and it has now been returned to the Board for further appellate consideration.  When the case was remanded by the Board, the issues on appeal included entitlement to service connection for an acquired psychiatric disorder.  This claim was granted in a March 2013 rating decision.  The award of service connection represents a full grant of the benefit sought with respect to that claim, and it is no longer before the Board.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

Disability manifested by chest pains has been etiologically related to service-connected anxiety disorder.  






CONCLUSION OF LAW

Service connection for disability manifested by chest pains is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, and the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  


Analysis

It is contended that the Veteran has a disorder manifested by chest pains that is of service origin or secondary to a service-connected disability.  Primarily, it has been the Veteran's assertion that his chest pains are secondary to a low back disorder.  
However, as a result of recent VA examinations, it also now asserted that his chest pains are secondary to recently service-connected anxiety with panic attacks.  

The Board notes that service connection has been denied for a low back disorder.  (See, e.g., the Board's December 2012 decision.)  The Board remanded the claim for service connection for chest pains in December 2012.  It was requested that an examination be conducted to determine the etiology of the Veteran's chest pain complaints.  It was noted that he had been seen on several occasions during service for chest pains.  Moreover, the post service records showed continued reports of chest pain.  It was also requested that a psychiatric exam be conducted.  

The requested VA respiratory examination was conducted on February 6, 2013.  The examiner reviewed the claims file and examined the Veteran.  It was noted that the examination showed a normal chest exam.  The examiner opined that the Veteran's complaints of chest pain were unrelated to findings in the thoracic spine.  However, it was noted that "[a]fter listening to his current description of his chest pain with associated other sensations, the most unifying diagnosis of this patient [was] anxiety with panic attacks."  

VA psychiatric examination was also conducted on February 6, 2013.  The examiner found that the Veteran's anxiety with panic attacks was related to service.  And, as already noted, service connection was established for anxiety with panic attacks pursuant to a rating decision in March 2013.  In a February 20, 2013, addendum to the report, the psychiatric examiner noted that it was also his opinion that the Veteran's chest pains resulted from his panic attacks.  

In an August 2013 informal hearing presentation, the Veteran's representative argued that the Veteran's chest pains should be service-connected as secondary to the now service-connected psychiatric disorder.  The Board is in agreement.  

The Board finds that the positive opinions regarding the etiology of chest pains (as associated with service-connected anxiety/panic attacks) are probative evidence in support of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Therefore, the balance of the evidence is in favor of a finding that the Veteran's chest pains are due to service-connected anxiety with panic attacks.  Thus, all the elements necessary for establishing service connection are met in this case, and the Veteran's claim for service connection for disability manifested by chest pains on a secondary basis is granted.  


ORDER

Entitlement to service connection for disability manifested by chest pains as secondary to service-connected disability is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


